Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/15/2022 has been entered.
This Office Action is in response to the communication and claim amendment 06/15/2022; Claims 1, 12, and 20 have been amended; Claims 4 has been canceled; Claims 1, 12, and 20 are independent claims.  Claims 1-3 and 5-24 have been examined and are pending. This Action is made Non-FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 06/15/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
a. Applicants argue: Morimoto and Stone fail to disclose at least these features of amended claims 1, 12, and 20 (Applicant Remarks/Arguments, pages 9-11, filed 06/15/2022).
Applicants’ arguments with respect to the amended limitations have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (“Morimoto,” US 2010/0223663, published Sep 2., 2010) in view of  
Stone (“Stone,” US 7,698,566, published Apr. 13, 2010), further in view of Eramian et al. (“Eramian,” US 2016/0189158, filed Dec. 29, 2014).
Regarding claim 1, Morimoto discloses a method to authenticate a user for accessing health data accessible to the user, the method performed by a biometric server with at least one processor, memory, and non-transitory computer readable storage medium, the method comprising: 
connecting, by the biometric server, to a client device (Morimoto: par. 0139, when the server carries out the authentication process, the client first sends the server a request for the authentication); 
sending, by the biometric server, a biometric data algorithm to the client device for determining biometric data (Morimoto: par. 0139, after receiving the authentication request from the client, the server generates a transmission format of data used for sending the data from the client to the server. The client encodes the biometric information obtained by the client based on the transmission format received and sends it to the server. The transmission format sent from the server to the client is made different for each request for the authentication process from the client); 
receiving, by the biometric server, the biometric data and location information from the client device (Morimoto: pars. 0033-0034, a location information inputting unit inputting location information showing a location using the inputting device; par. 0139, after receiving the authentication request from the client, the server generates a transmission format of data used for sending the data from the client to the server. The client encodes the biometric information obtained by the client based on the transmission format received and sends it to the server), the biometric data including representation of biometric information of the user obtained via the biometric data algorithm (Morimoto: pars. 0109, 0139);
determining, by the biometric server, whether the biometric data is valid for the biometric data algorithm (Morimoto: pars. 0013, 0145; the user authenticating unit 304 authenticates the user by comparing the biometric information of which the format is converted to the original format and the valid biometric information of the user stored by the user specifying information storing unit 301. The user authenticating unit 304 notifies the terminal device 200 of the authentication result (whether the authentication of the user has succeeded or failed).
Morimoto does not explicitly disclose 
in response to said determining that the biometric data is valid, determining, by the biometric server, whether the location information is valid based on a set of known location in an electronic profile of the user; and 
conditionally determining, by the biometric server, that identity of the user is verified when the location information is valid and allowing the client device access to health data accessible to the user.
However, in an analogous art, Stone discloses 
determining, by the authentication server, whether the location information is valid based on a set of known location in an electronic profile of the user (Stone: Col. 8, lines 31-44; the location information is obtained directly from the location server 42 or 46.  The workstation CPU 36 then compares the location with the registered permissible locations for the resource in the user profile database 38.  If the user is at a permitted location, the credential data matches, and the voice print matches, the user is authorized to access the resource.  The authentication system computer system 32 sends an authorized signal to the resource (e.g., to the terminal 16).  The terminal 16 responsively unlocks the door 14 and the user is permitted access.  Alternatively, if there is a guard at the resource, the "authorized" signal is displayed on the terminal 16 (or on the guard's terminal) and the guard permits the user 10 to access the resource 12; also see Col. 7, lines 15-18, 40-52; Col. 9, lines 25-28; user seeking access to a resource in the form of a network resource un this example a file on a bank server; See Also fig. 3; Col. 10, lines 25-48).
conditionally determining, by the authentication server, that identity of the user is verified when the location information is valid and allowing the client device access to a resource accessible to the user (Stone: Col. 8, lines 31-44; the location information is obtained directly from the location server 42 or 46.  The workstation CPU 36 then compares the location with the registered permissible locations for the resource in the user profile database 38.  If the user is at a permitted location, the credential data matches, and the voice print matches, the user is authorized to access the resource.  The authentication system computer system 32 sends an authorized signal to the resource (e.g., to the terminal 16).  The terminal 16 responsively unlocks the door 14 and the user is permitted access.  Alternatively, if there is a guard at the resource, the "authorized" signal is displayed on the terminal 16 (or on the guard's terminal) and the guard permits the user 10 to access the resource 12). 
Stone further discloses that user seeking secure resources (Stone: Col. 1, lines 12-24; user seek to gain access to secure resources; Col. 9, lines 25-45; user seeking access to a resource in the form of a network resource un this example a file on a bank server; Also see Col. 9, line 46 to Col. 10, line 18).  The resource is protected by a financial institution could be any type of important/sensitive data such as financial data, sensitive data, or health data. Therefore, Stone does suggest resource as health data.
Therefore, it would have been obvious to one of ordinary skill in the art time before the effective filing date of the claimed invention to combine the teaching of Stone with the method and system of Morimoto to include “in response to said determining that the biometric data is valid, determining, by the biometric server, whether the location information is valid based on a set of known location in an electronic profile of the user; and conditionally determining, by the biometric server, that identity of the user is verified when the location information is valid and allowing the client device access to health data accessible to the user. One would have been motivated to control a person’s access to a resource, which may be a physical resource or a network resource (Stone: abstract; Col. 1, lines 34-40).
Morimoto discloses the biometric data including representation of biometric information of the user obtained via the biometric data algorithm but does not explicitly disclose the biometric data including a unified representation of a left iris scan signature, a right iris scan signature, and a thumbprint scan signature.
However, in an analogous art, Eramian discloses the biometric data including a unified representation of a left iris scan signature, a right iris scan signature, and a thumbprint scan signature (Eramian: par. 0126; the biometric data 912 includes eye and/or iris data of a left eye and the biometric data 914 includes eye and/or iris data of a right eye; par. 0100, biometric data 516 includes fingerprint data where determining the authentication state 515 of the account is based at least on the fingerprint data. Further, the fingerprint data includes thumbprint data from the user's right thumb. In some instances, the fingerprint data includes thumbprint data from both the user's left thumb and right thumb).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eramian with the method and system of Morimoto and Stone to include “the biometric data including a unified representation of a left iris scan signature, a right iris scan signature, and a thumbprint scan signature. One would have been motivated to provide the system enable a fuel dispenser machine to access the account by a user simply entering a valid PIN number and pressing a finger on a fingerprint sensor of the machine, thus eliminating the need to swipe a card at the fuel dispenser machine. The system can proactively detect suspicious activities of the account to prevent unauthorized activities, thus eliminating the need for retroactive protection of the user's account. The system can 0020, efficiently and accurately authenticate additional purchases by the user through identifying and recognizing the user's fingerprint data among discrete number of shoppers (Eramian: pars. 0020, 0021, 0017).
Regarding claim 5, the combination of Morimoto, Stone, and Eramian teaches the method of claim 1.  Morimoto further discloses conditionally retrieving, by the biometric server, information contained in the health data from a database (Morimoto: par. 0138, database; Stone: Col. 9, lines 25-45); and providing, by the biometric server, the information retrieved to the client device (Morimoto: fig. 9, authentication server device (300), par. 0138).
Regarding claim 9, the combination of Morimoto, Stone, and Eramian teaches the method of claim 1. Morimoto further teaches wherein the biometric data comprises data obtained from at least one of an iris scan, a retinal scan, fingerprint, blood sample, DNA, palm print, facial recognition, palm veins (Morimoto: par. 0109, fingerprints of the user, image data of an eye ball (iris)).
Regarding claim 10, the combination of Morimoto, Stone, and Eramian discloses the method of claim 1.  The combination of Morimoto and Stone further discloses wherein the location data comprises data derived from at least one of Global Positioning Systems (GPS), cellular tower triangulation, Subscriber Identity Module (SIM), Wi-Fi Positioning Systems (Morimoto: par. 0106, the positioning information from Global Positioning Systems (GPS); Stone: Col. 2, lines 43-44).
Regarding claim 11, the combination of Morimoto, Stone, and Eramian teaches the method of claim 1. The combination of Morimoto and Stone further discloses wherein determining whether the location information is valid comprises:
retrieving, by the biometric server, from a database (Morimoto: par. 0138, database) the set of known locations in the electronic profile of the user (Stone: Col. 8, lines 31-44; the location information is obtained directly from the location server 42 or 46.  The workstation CPU 36 then compares the location with the registered permissible locations for the resource in the user profile database 38.  If the user is at a permitted location, the credential data matches, and the voice print matches, the user is authorized to access the resource);
retrieving, by the biometric server, from the database (Morimoto: par. 0138, database) a set of approved locations (Stone: Col. 8, lines 31-44; the location information is obtained directly from the location server 42 or 46.  The workstation CPU 36 then compares the location with the registered permissible locations for the resource in the user profile database 38.  If the user is at a permitted location, the credential data matches, and the voice print matches, the user is authorized to access the resource);
comparing, by the biometric server, the location information to the set of known locations and the set of approved locations (Stone: Col. 8, lines 31-44; the location information is obtained directly from the location server 42 or 46.  The workstation CPU 36 then compares the location with the registered permissible locations for the resource in the user profile database 38.  If the user is at a permitted location, the credential data matches, and the voice print matches, the user is authorized to access the resource); and
determining whether the location information is contained at least one of the set of known locations and the set of approved locations (Stone: Col. 8, lines 31-44; the location information is obtained directly from the location server 42 or 46.  The workstation CPU 36 then compares the location with the registered permissible locations for the resource in the user profile database 38.  If the user is at a permitted location, the credential data matches, and the voice print matches, the user is authorized to access the resource).
Regarding claim 12, claim 12 is directed to a system for biometrically authenticating a user for accessing health data accessible to the user, the system comprising:
a client device comprising at least one processor, at least one network interface, and memory, the client device configured to obtain location information, biometric data algorithm, and biometric data (Morinyo: fig. 9, par. 0138; fig. 5, par. 0121; fig. 14, par. 0170; pars. 0013, 0145);
at least one communication network (Morinyo: fig. 9, par. 0138; fig. 5, par. 0121; fig. 14, par. 0170; pars. 0013, 0145);
at least one location service, the at least one location service configured to assist the client device in obtaining the location information (Morinyo: fig. 9, par. 0138; fig. 5, par. 0121; fig. 14, par. 0170; pars. 0013, 0145); and
at least one server (Morinyo: fig. 9, par. 0138; fig. 5, par. 0121; fig. 14, par. 0170; pars. 0013, 0145) associated with the method claimed in claim 1; claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 18, the combination of Morimoto and Stone discloses the system of claim 12. Morimoto further discloses wherein the client device further comprises at least one of a near infrared camera, a camera, a fingerprint sensor, an ultrasonic sensor, a capacitive sensor, and an optical sensor (Morimoto:  par. 0109, taking a photo of a face of the user by a camera (an example of the biometric device 255)).
Regarding claim 19, claim 19 is similar in scope to claim 10, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a non-transitory computer readable medium for authenticating a user, the non-transitory computer readable medium having computer executable instructions for performing the steps associated with the method claimed in claim 1; claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (“Morimoto,” US 2010/0223663, published Sep 2., 2010) in view of  
Stone (“Stone,” US 7,698,566, published Apr. 13, 2010), further in view of Eramian et al. (“Eramian,” US 2016/0189158, filed Dec. 29, 2014), and Schultz et al. (“Schultz,” US 2014/0325232, published Oct. 30, 2014).
Regarding claim 2, the combination of Morimoto, Stone, and Eramian teaches the method of claim 1. Morimoto does not explicitly disclose: obtaining, by the biometric server, a security certificate from the client device; determining, by the biometric server, whether the security certificate is valid; and in response to said determining, when the security certificate is not valid, terminating, by the biometric server, the connection to the client device. 
However, in an analogous art, Schultz discloses, wherein 
obtaining, by the biometric server, a security certificate from the client device (Schultz: fig. 1, pars. 0002-0003, An SSL/TLS connection cannot be established between two systems, such as a server and a client, without the exchange of the certificate);
determining, by the biometric server, whether the security certificate is valid (Schultz: fig. 1, pars. 0002-0003, In order for the connection to be secure, the system that receives the certificate, such as a client, must check whether the certificate is valid); and 
in response to said determining, when the security certificate is not valid, terminating, by the biometric server, the connection to the client device (Schultz: fig. 1, pars. 0002-0003, To determine if the certificate is valid, the client system may compare the certificate to a saved list of certificates stored in the client system that were predefined as trusted.  Many computer systems will not allow an SSL/TLS connection while acting as a client if the received certificate is not trusted).
Therefore, it would have been obvious to one of ordinary skill in the art time before the effective filing date of the claimed invention to combine the teaching of Schultz with the method and system of Morimoto, Stone, and Eramian to include to include obtaining, by the biometric server, a security certificate from the client device; determining, by the biometric server, whether the security certificate is valid; and in response to said determining, when the security certificate is not valid, terminating, by the biometric server, the connection to the client device. One would have been motivated to prevent other users from viewing the data, ensures secure connections which may encrypt the data to ensure that only the intended recipient may view the data, does not require administrator of the peer system to provide the certificate, and enables user to enter or receive information (Schultz: pars. 0002, 0025, 0029). 
 Regarding claim 3, the combination of Morimoto, Stone, and Eramian, and Schultz teaches the method of claim 2. Schultz further discloses wherein the security certificate is at least one of a Secure Sockets Layer (SSL) certificate and a Transport Layer Security (TLS) certificate (Schultz: fig. 1, pars. 0002-0003, Secure Sockets Layer/transport layer security (SSL/TLS) protocol with the aid of a certificate).
Regarding claim 13, claim 13 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (“Morimoto,” US 2010/0223663, published Sep 2, 2010) in view of Stone (“Stone,” US 7,698,566, published Apr. 13, 2010), further in view of Eramian et al. (“Eramian,” US 2016/0189158, filed Dec. 29, 2014), and Harris (“Harris,” US 2010/0046811, published Feb. 25, 2010).
 Regarding claim 6, the combination of Morimoto, Stone, and Eramian teaches the method of claim 5. Morimoto, Stone, and Eramian do not explicitly disclose wherein the information retrieved is encrypted and the biometric data contains a decryption key.
However, in an analogous art, Harris discloses using biometric as an encryption key. In one embodiment, Harris teaches a way of using biometrics to form an encryption and/or decryption key (Harris: par. 0009).  The biometric information itself is translated into an encryption and/or decryption key (Harris: par. 0009). 
Therefore, it would have been obvious to one of ordinary skill in the art time before the effective filing date of the claimed invention to combine the teaching of Harris with the method and system of Morimoto, Stone, and Eramian to include “the information retrieved is encrypted and the biometric data contains a decryption key.” One would have been motivated using of relative, rather than absolute, information. No calibration is necessary, since each of the identity feature value is calculated based on comparing a portion of the fingerprint to itself and not to some absolute reference (Harris: par. 0031).
Regarding claim 16, claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (“Morimoto,” US 2010/0223663, published Sep 2, 2010) in view of Stone (“Stone,” US 7,698,566, published Apr. 13, 2010), further in view of Eramian et al. (“Eramian,” US 2016/0189158, filed Dec. 29, 2014), and Goldberg et al. (“Golberg,” US 2013/0055370, Feb. 28, 2013).
Regarding claim 7, the combination of Morimoto, Stone, and Eramian discloses the method of claim 1. Morimoto, Stone, and Eramian do not explicitly disclose conditionally performing, by the biometric server, a security protocol when location information is invalid, wherein the security protocol comprises requesting additional information from the client device. 
However, in an analogous art, Goldberg discloses wherein conditionally performing, by the biometric server, a security protocol when location information is invalid, wherein the security protocol comprises requesting additional information from the client device (Goldberg: pars. 0039-0040, If it is determined that the current location information does not match the potential location information, the log-on is not authorized and process 300 continues to block 340. Process block 340: Further log-on authorization information is requested, such as answers to secret questions, further requested identification, etc., since the current location information did not match the potential location information).
Therefore, it would have been obvious to one of ordinary skill in the art time before the effective filing date of the claimed invention to combine the teaching of Golberg with the method and system of Morimoto, Stone, and Eramian to include wherein the security protocol comprises requesting additional information from the client device. One would have been motivated to prevent preventing unauthorized individuals from accessing users network account by using users log-on credentials e.g. username and password, and utilizing extracted log-on location information from the network.  The method enables utilizing explicit future log-on location information over known past log-on locations, and allows the past log-on pattern to provide impersonator credibility than the genuine user when the genuine user actually breaks normal routine.  The method enables authentication such as security/secret questions and biometrics e.g. fingerprint and facial recognition, for preventing unauthorized individuals from accessing the users network account (Golberg: abstract, pars. 0012-0014, 0017).
Regarding claim 8, the combination of Morimoto, Stone, Eramian and Golberg teaches the method of claim 7.  Golberg further discloses wherein the additional information comprises an identification number and a security question (Golberg: par. 0040, Process block 340: Further log-on authorization information is requested, such as answers to secret questions, further requested identification, etc., since the current location information did not match the potential location information).
Regarding claim 17, claim 17 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (“Morimoto,” US 2010/0223663, published Sep 2, 2010) in view of Stone (“Stone,” US 7,698,566, published Apr. 13, 2010), further in view of Eramian et al. (“Eramian,” US 2016/0189158, filed Dec. 29, 2014), and Hoffman et al. (“Hoffman,” US 20060083408, published Apr. 20, 2006). 
Regarding claim 21, the combination of Morimoto, Stone, and Eramian teaches the method of claim 1.  The combination of Morimoto, Stone, and Eramian further teaches wherein:
(a) the biometric data includes a primary biometric representation and a secondary biometric representation (Morimoto: par. 0109, fingerprint of the user, image data of an eye ball (iris) of the user, vein data of a palm of the user, voice data of voice of the user);
The combination of Morimoto, Stone, and Eramian further discloses determining whether the biometric data is valid includes determining whether the primary biometric representation is valid and the biometric data is valid when the primary biometric representation is valid as recited above.  Morimoto, Stone, and Eramian do not explicitly disclose in response to said determining that the primary biometric representation is invalid, determining whether the secondary biometric representation is valid; and the secondary biometric representation is valid.
However, in an analogous art, Hoffman discloses wherein in response to said determining that the primary biometric representation is invalid, determining whether the secondary biometric representation is valid (Hoffman: par. 0126).
Therefore, it would have been obvious to one of ordinary skill in the art time before the effective filing date of the claimed invention to combine the teaching of Hoffman with the method and system of Morimoto, Stone, and Eramian to include wherein in response to said determining that the primary biometric representation is invalid, determining whether the secondary biometric representation is valid; and the biometric data is valid when either the primary biometric representation is valid or the secondary biometric representation is valid to provide uses with means for issuing the rewards to the successfully identified recipient, such that the electronic consumer rewards transaction is processed without the recipient using any unique identification tokens (Hoffman: abstract).
Regarding claim 22, claim 22 is similar in scope to claim 21, and is therefore rejected under similar rationale.
Regarding claim 23, claim 23 is similar in scope to claim 21, and is therefore rejected under similar rationale.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (“Morimoto,” US 2010/0223663, published Sep 2, 2010) in view of Stone (“Stone,” US 7,698,566, published Apr. 13, 2010), further in view of Eramian et al. (“Eramian,” US 2016/0189158, filed Dec. 29, 2014), and Kamahura (“Kamakura,” US 2010/0275258, published Oct. 28, 2010).
Regarding claim 24, the combination of Morimoto, Stone, and Eramian teaches the method of claim 1. The combination of Morimoto, Stone, and Eramian further discloses
sending, by the biometric server, an updated biometric data algorithm to the client device for determining the biometric data (Morimoto: par. 0109, fingerprint of the user, image data of an eye ball (iris) of the user, vein data of a palm of the user, voice data of voice of the user; par. 0139, after receiving the authentication request from the client, the server generates a transmission format of data used for sending the data from the client to the server. The client encodes the biometric information obtained by the client based on the transmission format received and sends it to the server. The transmission format sent from the server to the client is made different for each request for the authentication process from the client);
 	receiving, by the biometric server, the biometric data as a first biometric data, the first biometric data (Morimoto: pars. 0033-0034, a location information inputting unit inputting location information showing a location using the inputting device; par. 0139, after receiving the authentication request from the client, the server generates a transmission format of data (i.e. biometric data algorithm) used for sending the data from the client to the server. The client encodes the biometric information obtained by the client based on the transmission format received and sends it to the server; par. 0109, fingerprint of the user, image data of an eye ball (iris) of the user, vein data of a palm of the user, voice data of voice of the user) and second biometric data (Morimoto: par. 0109, fingerprint of the user, image data of an eye ball (iris) of the user, vein data of a palm of the user, voice data of voice of the user), the first biometric data being based on the biometric data algorithm and the second biometric data being based on the updated biometric data algorithm (Morimoto: par. 0109, fingerprint of the user, image data of an eye ball (iris) of the user, vein data of a palm of the user, voice data of voice of the user; par. 0139, after receiving the authentication request from the client, the server generates a transmission format of data used for sending the data from the client to the server. The client encodes the biometric information obtained by the client based on the transmission format received and sends it to the server. The transmission format sent from the server to the client is made different for each request for the authentication process from the client);
 	locating, by the biometric server, the electronic profile of the user via the first biometric data (Morimoto: par. 0109, fingerprint of the user, image data of an eye ball (iris) of the user, vein data of a palm of the user, voice data of voice of the user; par. 0139); 
 	associating, by the biometric server, the electronic profile of the user with the second biometric data (Morimoto: par. 0109, fingerprint of the user, image data of an eye ball (iris) of the user, vein data of a palm of the user, voice data of voice of the user); 
Morimoto and Stone, Eramian do not disclose invalidating, by the biometric server, the first biometric data.
However, in an analogous art, Kamakura discloses wherein invalidating, by the biometric server, the first biometric data (Kamakura: pars. 0080, 0191, the update requesting unit 127 the requests the reference-data managing unit 112 to overwrite the reference biometric data, stored in the reference storage unit 131).
Therefore, it would have been obvious to one of ordinary skill in the art time before the effective filing date of the claimed invention to combine the teaching of Kamakura with the method and system of Morimoto, Stone, and Eramian to include wherein invalidating, by the biometric server, the first biometric data. One would have been motivated to allow the reference biometric data to be automatically updated according to the user's biometric information of aging body parts.  Reduces probability of occurrence of false recognition.  Prevents tampering of the registered reference biometric data and the stored temporary biometric data, respectively.  Improves accuracy and security of the biometric authentication (Kamakura: pars. 0038, 0184, 0228-0029);
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Canh Le/
Examiner, Art Unit 2439

June 23rd, 2022 

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439